 



Exhibit 10.49

This Note was issued in a transaction which was
not registered under the Securities Act of 1933,
as amended, and may not be sold or transferred
other than in a transaction which is registered
under that Act or is exempt from the registration
requirements of that Act

CLASSIC VACATION GROUP

7.5% CONVERTIBLE SENIOR SUBORDINATED NOTE

      $5,000,000   November 5, 2001

         Classic Vacation Group, Inc. (the “Company”), a New York corporation,
promises to pay to CVG Investment LLC or its assigns (the “Holder”), at the time
described below, the principal sum of $5,000,000. The Company also promises to
pay interest on the balance of that principal sum which is unpaid from time to
time at the rate of 7.5% per annum until August 1, 2003, and at the rate of 9%
per annum after that, based on the actual number of days elapsed in a year of
365 or 366 days. This Note is being issued (i) in accordance with a Note
Purchase Agreement (the “Note Purchase Agreement”) dated November 2, 2001
between the Company and CVG Investment LLC, (ii) in exchange for 7.5%
Exchangeable Senior Subordinated Notes due December 31, 2006 (“Exchangeable
Notes”) that were issued under the Note Purchase Agreement or that were issued
in payment of interest with regard to Exchangeable Notes, or (iii) in payment of
interest with regard to 7.5% Convertible Senior Subordinated Notes due
December 31, 2006. This Note, all the other 7.5% Convertible Senior Subordinated
Notes due December 31, 2006 issued by the Company under circumstances described
in clause (ii) or (iii) of the preceding sentence, and any 7.5% Convertible
Senior Subordinated Notes due December 31, 2006 which may be issued as a result
of transfers, partial payments or partial conversions of this Note or of any
other 7.5% Convertible Senior Subordinated Notes due December 31, 2006, each of
which has the same terms as this Note, are referred to as “Notes.”

         1.     The entire unpaid principal balance of the sum evidenced by this
Note will be due and payable on December 31, 2006 (the “Maturity Date”).

         2.     Interest will be payable on the first of day of March, June,
September and December of each year (each an “Interest Payment Date”), with the
first interest payment to be made on March 1, 2002 or such later day as is the
first Interest Payment Date after the date of this Note. If any Interest Payment
Date is not a Business Day, the Interest Payment Date will be deferred until the
next Business Day, and interest will be payable through that next Business Day.
A “Business Day” is a day on which banks in New York, New York are open
generally for banking business.

         3.     If the Note Purchase Agreement is terminated or terminates under
Paragraph 8.2(a) or Paragraph 8.2(b) of the Note Purchase Agreement, the entire
unpaid

 



--------------------------------------------------------------------------------



 



balance of the principal sum evidenced by this Note and all accrued but unpaid
interest will be immediately due and payable when the Note Purchase Agreement is
terminated or terminates.

         4.     If the Company enters into a definitive agreement for an
alternate financing of the type described in Paragraph 8.2(b) of the Note
Purchase Agreement, the entire unpaid principal balance of the sum evidenced by
this Note and all accrued but unpaid interest on the sum evidenced by this Note
will become due and payable on the earlier of (a) the day of the closing of the
alternate financing (or, if there is more than one closing relating to the
alternate financing, the day of the first closing relating to the alternate
financing) or (b) December 31, 2001.

         5.     Each payment of principal or interest will be made to the Holder
either by certified or bank cashier’s check or wire transfer of immediately
available funds, at such address or to such account as the Holder specifies to
the Company in writing at least three business days before the payment is to be
made, except that the Company may make any interest payment which is required to
be made on or before June 1, 2003, with an additional Note (which additional
Note may be an Exchangeable Note to the extent and only if the Company has
insufficient authorized share capital to issue the Note as a Convertible Note at
the time such interest payment is due) in a principal amount equal to the amount
of the interest payment and dated the Interest Payment Date on which the
interest payment is due.

         6.     Any payment of principal or interest which is not made when it
is due will bear interest from the day it is due until it is paid at the rate
which is 500 basis points higher than the interest rate in effect on the day the
payment is due, or such lower rate as is the maximum rate permitted by law.

         7.     Subject to the provisions of Paragraph 13(c), the Company may at
any time after March 31, 2002 (or before that date under the circumstances
described in Paragraph 8.2 of the Note Purchase Agreement), prepay the principal
of all (but not less than all) the Notes in whole, but not in part, by giving
the Holders not less than forty days’ notice of intention to prepay the Notes
(or, if the Notes are prepaid under the circumstances described in Paragraph 8.2
of the Note Purchase Agreement, not less than five days’ notice of intention to
prepay them), which notice will (i) specify the date on which the principal of
the Notes will be prepaid and (ii) unless the Notes are prepaid on or before
March 31, 2002 under circumstances described in Paragraph 8.2 of the Note
Purchase Agreement, state that the Holders will be entitled at any time up to
5:00 p.m., New York City time, on the fifth day before the day on which the
Notes are to be prepaid, to surrender Notes for conversion into Common Stock of
the Company as provided in the Notes. If the Company gives a notice that it will
prepay the Notes, the Company will be obligated to pay all the outstanding
principal of all the Notes that have not been surrendered for conversion, and
all accrued but unpaid interest on those Notes, on the date specified in the
notice of prepayment.

         8.     If the Company prepays the principal of the Notes after
March 31, 2002, when the Company prepays the principal of the Notes, it will
issue to each Holder of Notes that are prepaid warrants to purchase, at a price
of $0.15 per share, the number of shares of Common Stock of the Company into
which the Notes that were prepaid could have been converted at the date of the
prepayment.

         9.     The Company may not sell all or substantially all its assets or
consent to or participate in a transaction which involves a sale of a majority
of its outstanding stock (other than in a transaction described in Paragraph 8.2
of the Note Purchase Agreement), unless (a) at

2



--------------------------------------------------------------------------------



 



least forty days before the record date for the transaction (or if there is no
record date, at least 40 days before the date of the transaction) the Company
has notified the Holder that (i) the transaction will take place (describing the
transaction in reasonable detail), (ii) this Note will be prepaid on the date
the transaction takes place (specifying the expected date), and (iii) the Holder
will have the right to convert this Note into Common Stock at any time before
5:00 p.m. on the fifth day before the record date for determining the
shareholders of the Company entitled to participate in the transaction (or if
there is no record date, the fifth day before the expected date of the
transaction) and (b) if not later than five days after the Company gives the
notice to the Holder, either the Holder or the Company notifies the other of
them that, in its opinion (based upon advice of counsel), the shares the Company
is required to issue upon conversion of this Note may not be issued until
filings have been made under the HSR Act and the waiting periods required by the
HSR Act have either expired or terminated, the record date for the transaction
(or if there is no record date, the date of the transaction) will be not earlier
than the day specified in clause (z) of Subparagraph 15(a). If the Holder
presents this Note for conversion within 35 days after the Company gives a
notice of the type described in the preceding sentence, the Holder may specify
that the conversion will be subject to, and will be effective immediately
before, completion of the transaction described in the notice.

         10.     The Company covenants and agrees that at all times until all
the Notes have been paid in full (together with all accrued interest) or
converted into Common Stock, without the written consent of the holders of at
least a majority in outstanding principal amount of the Notes and the
Exchangeable Notes:

                  (a) Until December 31, 2001, the Company will not permit the
cumulative year-to-date bookings (including Classic Custom Vacations’
destination management division, or “CDM”) at the end of any week, as presented
in Classic Custom Vacation’s weekly “Bookings and Gross Revenues Forecast
Summary – 2001 Departures Report” (that report with regard to any week in any
year being a “Departures Report”) relating to that week, and calculated in the
same manner as year-to-date bookings have been calculated in the reports
presented prior to November 2, 2001, to be less than $290,000,000.

                  (b) Beginning with the four-week period ending Sunday,
January 6, 2002, the Company will not permit the cumulative year-to-date
bookings (excluding CDM) at the end of any four-week period, as presented in the
Departures Reports relating to that four-week period, and calculated in the same
manner as year-to-date bookings were calculated in the Departure Reports
presented during the preceding year, to be less than 70% of the cumulative
year-to-date bookings at the end of the same (or most nearly the same) period
during the prior year, as presented in the Departures Report relating to that
same (or most nearly the same) period during the prior year.

                  (c) Beginning with the first full week following the date of
this Note, the Company will deliver a copy of the Departures Report with regard
to each week to the Holder within two business days after the end of every
four-week period.

                  (d) The number of persons constituting the entire Board of
Directors of the Company will not exceed eight persons.

                  (e) The Company will not borrow any money or otherwise
consummate any financing that would cause its Net Total Indebtedness, excluding
liabilities with regard to the Notes, the Exchangeable Notes and the Company’s
9% Convertible Subordinated Notes due July 1, 2007, to exceed $30 million.

3



--------------------------------------------------------------------------------



 



                  (f) The Company will not acquire any company or any assets, in
a single transaction or a series of related transactions, with a purchase price
above $5 million.

                  (g) There will not be any amendment to the Company’s Restated
Certificate of Incorporation (except for the amendment referred to in
Paragraph 11(j) below).

                  (h) The Company will not issue Notes in a total principal
amount outstanding at any time in excess of (i) $5,000,000, plus (ii) the
principal amount of any Notes issued in exchange for Exchangeable Notes, plus
(iii) the principal amount of any Notes issued in payment of interest on Notes.

                  (i) The Company will not issue Exchangeable Notes in a total
principal amount outstanding at any time in excess of (i) $19,250,000, plus
(ii) the principal amount of any Exchangeable Notes issued in payment of
interest on Exchangeable Notes or, to the extent provided in Paragraph 5 of this
Note, the Convertible Notes.

                  (j) Not later than 45 days following the date of this Note,
the Company will purchase a fully paid key man life insurance policy with a term
of at least two years insuring the life of Ronald Letterman for $10 million.

                  (k) Not later than January 15, 2002, the Company will obtain
all consents to the change of control of the Company resulting from the
transactions that are the subject of the Capital Contribution Agreement dated
November 2, 2001 that are required under agreements to which the Company or any
of its subsidiaries is a party, other than consents required under agreements
the cancellation of which would not in aggregate have a material adverse effect
upon the Company and its subsidiaries taken as a whole.

                  (l) Not later than January 15, 2002, the Company will make all
regulatory notifications and filings that are required to be made as a result of
the change of control of the Company resulting from the transactions that are
the subject of the Capital Contribution Agreement dated November 2, 2001. The
Company will use its best efforts to obtain as promptly as practicable after
January 15, 2002 all necessary regulatory consents and approvals of governmental
agencies that are required to be obtained as a result of that change of control.

         For purposes of this Paragraph 10, “Net Total Indebtedness” means the
sum of (i) all the liabilities of the Company or its subsidiaries (other than
liabilities to the Company or to wholly owned subsidiaries of the Company)(x)
for borrowed money or (y) to reimburse persons for payments made under letters
of credit or similar instruments, (ii) all the obligations of the Company or its
subsidiaries to pay rent or other amounts under leases to the extent they are
required to be capitalized for financial reporting purposes in accordance with
generally accepted accounting principles and (iii) the aggregate liability of
the Company for customer deposits (net of any prepayments to suppliers) minus
the aggregate cash, cash equivalents and marketable securities of the Company
and its subsidiaries.

         11.     Each of the following events will constitute an Event of
Default:

                  (a) The Company fails to make any payment of principal with
respect to this Note on or before the day on which it is due; or

4



--------------------------------------------------------------------------------



 



                  (b) The Company fails to make any payment of interest with
respect to this Note within ten days after the day on which is it due; or

                  (c) The Company fails to fulfill its obligations under
Paragraph 10(c) and that failure continues for more than five business days
after the end of the applicable four-week period; or

                  (d) The Company fails to fulfill any other of its obligations
or covenants set forth in this Note and that failure continues for more than
10 days after the notice from the Holder that continuation of the failure will
be an Event of Default under this Note; or

                  (e) The Company has not ceased to be a reporting company under
the Securities and Exchange Act of 1934, as amended, by October 31, 2002; or

                  (f) The Company or a significant subsidiary (as that term is
defined in Securities and Exchange Commission Regulation S-X) commences a
proceeding seeking relief as a debtor under the Bankruptcy Code or any state or
foreign insolvency law; or

                  (g) An order is entered in a proceeding under the Bankruptcy
Code or any state or foreign insolvency law declaring the Company or a
significant subsidiary to be insolvent or appointing a receiver or similar
official for substantially all the Company’s or a significant subsidiary’s
properties, and that order is not dismissed within 90 days; or

                  (h) Because of an event of default with regard to Senior
Indebtedness, a holder of Senior Indebtedness (other than an issuer solely of
letters of credit as to which no reimbursement obligation is overdue)
accelerates the time when the principal of the Senior Indebtedness is due and
payable; and that acceleration is not rescinded, or the Senior Indebtedness
paid, within 60 days after the acceleration occurs; or

                  (i) Because of events of default with regard to indebtedness
that is not Senior Indebtedness (including Notes other than this Note and
including Exchangeable Notes), holders of indebtedness aggregating $1,000,000
which is not Senior Indebtedness accelerate the time when that indebtedness is
due and payable; or

                  (j) The Company’s stockholders do not, by May 31, 2002,
approve an amendment to the Company’s Restated Certificate of Incorporation
increasing the number of shares it is authorized to issue to at least
200,000,000 shares; or

                  (k) The Company prepays the principal of some, but not all, of
the Notes or the Exchangeable Notes: or

                  (l) The Company enters into a definitive agreement for a
financing which would be an alternate to the financing that is the subject of
the Note Purchase Agreement, but that alternate financing does not meet all the
requirements in clauses (i) and (ii) of the first sentence of Paragraph 8.2(b)
of the Note Purchase Agreement; or

                  (m) The Company fails to fulfill any of its obligations under
the Note Purchase Agreement that are required to be fulfilled after the initial
issuance of Notes and that failure continues for more than 10 days after notice
from the Holder that continuation of the failure will be an Event of Default
with regard to this Note.

5



--------------------------------------------------------------------------------



 



         Upon the occurrence of an Event of Default, the Holder may, by a notice
to the Company given while the Event of Default is continuing, declare the
entire unpaid balance of the principal sum evidenced by this Note and all
accrued but unpaid interest to be due and payable, in which event that principal
balance and accrued but unpaid interest will be immediately due and payable,
except that if the Event of Default is of the type described in Subparagraph
(e) or (f), the entire unpaid balance of the principal sum evidenced by this
Note and all accrued but unpaid interest will be immediately due and payable
when the Event of Default occurs, without requiring any notice or other action
by the Holder.

         12.     If at any time there is a Change of Control, other than as a
result of the execution of a definitive agreement relating to an alternate
financing of the type described in Paragraph 8.2(b) of the Note Purchase
Agreement which has not been consummated, the Holder will have the option, which
the Holder may exercise upon notice to the Company given not later than 30 days
after the Company notifies the Holder of the Change of Control, to require the
Company to repurchase this Note for an amount equal to 100% of its principal
amount plus accrued but unpaid interest to the date of the repurchase. A “Change
of Control” will occur when (a) any person or group (as that term is defined for
purposes of Section 13 of the Securities Exchange Act of 1934, as amended),
other than a Holder of Notes or any of its affiliates, which affiliates shall be
deemed to include Thayer Equity Investors III, L.P. and its affiliates and Three
Cities Fund III, L.P. and its affliates, becomes the owner of 40% or more in
voting power or value of the outstanding stock of the Company, or obtains the
right to acquire 40% or more in voting power or value of the outstanding stock
of the Company within 60 days, or (b) there is a change of membership of the
Company’s Board of Directors such that a majority of the members of the Board
are persons who (i) have not been members of the Board for at least 12 months
and (ii) whose election did not receive the affirmative votes of a majority of
the persons who had been members of the Board at the beginning of that 12 month
period (whether because they were directors at the time of the election but did
not cast affirmative votes or because they were not directors at the time of the
election), and (iii) are not designated by Holders of a majority in principal
amount of the Notes and the Exchangeable Notes taken together.

         13.     (a) The Company’s obligations to make payments of principal of,
interest on, or any repayments or prepayments of this Note are subordinate and
subject in right of payment to the prior payment in full in cash of all Senior
Indebtedness, whether outstanding at the date of this Note or thereafter
created, incurred assumed or guaranteed. These subordination provisions are for
the benefit of the holders of Senior Indebtedness.

                  (b) For the purposes of this Note “Senior Indebtedness” means
all obligations of the Company to pay the principal, premium, interest
(including all interest accruing subsequent to the commencement of a bankruptcy
or similar proceeding, whether or not a claim for post-petition interest is
allowed as a claim in any such proceeding), with regard to senior secured credit
facilities from commercial banks or similar institutions, which provide for
loans with a total principal amount of not more than $25,000,000, are entered
into after November 2, 2001 and are designated by the Company as Senior
Indebtedness, and all letters of credit issued under those senior secured credit
facilities, all reimbursement obligations in respect of those letters of credit
and all fees, costs, expenses and other liabilities accrued or due under or in
connection with those senior secured credit facilities.

                  (c) No payment may be made by the Company on account of the
principal of, interest on, or any other obligations under or with respect to,
this Note or on account of the prepayment or repurchase provisions of this Note
(collectively, the “Subordinated

6



--------------------------------------------------------------------------------



 



Obligations”) (i) upon the maturity of any Senior Indebtedness by lapse of time,
acceleration (unless waived) or otherwise, unless and until all principal of,
interest on, reimbursement obligations with respect to letters of credit, and
fees, charges, expenses, indemnifications (to the extent claims have been made
with respect to those indemnifications) and all other amounts payable in respect
of the matured Senior Indebtedness are first paid in full in cash, or (ii) in
the event of default in the payment of any principal of, or interest on,
reimbursement obligations with respect to letters of credit and fees, charges,
expenses, indemnifications (to the extent claims have been made with respect to
those indemnifications) and all other amounts payable in respect of Senior
Indebtedness when it becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise (collectively, a “Payment
Default”), unless and until such Payment Default has been cured or waived or
otherwise has ceased to exist.

                  (d) Upon (i) the happening of an event of default (other than
a Payment Default) that permits, or would permit, with (w) the passage of time,
(x) the giving of notice, (y) the making of any payment of this Note then
required to be made, or (z) any combination thereof (collectively, a
“Non-Payment Default”), the holders of Senior Indebtedness immediately to
accelerate its maturity, and (ii) written notice of such Non-Payment Default is
given to the Company at the address for notices specified in the applicable
credit document governing the Senior Indebtedness and to the Holder c/o Three
Cities Research, Inc., 650 Madison Avenue, New York, NY 10022 (or at the address
of the Holder shown on the Note register described in Paragraph 16), with a copy
to Thayer Equity Investors III, L.P. c/o Thayer Capital Partners, 1455
Pennsylvania Avenue, Suite 350, Washington, D.C. 20004, by the holders of the
Senior Indebtedness or their representative (a “Payment Notice”), then, unless
and until such Non-Payment Default has been cured or waived or otherwise has
ceased to exist, no payment (by set-off or otherwise) may be made by or on
behalf of the Company directly or through any subsidiary on account of the
Subordinated Obligations. Notwithstanding the foregoing, unless (A) the Senior
Indebtedness has been declared due and payable in its entirety within 270 days
after the Payment Notice is given as set forth above (the “Blockage Period”) and
(B) such declaration has not been rescinded or waived, the Company will be
required to pay to the Holder of this Note all sums not paid to the Holder of
this Note during the Blockage Period due to the prohibitions in this Paragraph
(and upon the making of such payments any acceleration of the Company’s
obligations with regard to this Note which made during the Blockage Period
because of the Company’s failure to make payments due to the prohibitions in
this Paragraph will be of no further force or effect) and to resume all other
payments due under this Note as and when they are due. Not more than one Payment
Notice may be given in any consecutive 365 day period, irrespective of the
number of defaults with respect to Senior Indebtedness that may occur during
such period. In no event may the number of days during which any Blockage Period
is, or Blockage Periods are, in effect exceed 270 days in the aggregate during
any consecutive 365 day period.

                  (e) During a Blockage Period with respect to a Non-Payment
Default and during the period of 270 days following the occurrence of a Payment
Default, the Holder of this Note will not demand or take any action (including
instituting any suit or insolvency proceeding) to attempt to collect any sum
which is due under this Note.

                  (f) Upon any distribution of assets of the Company as a result
of any dissolution, winding up, liquidation or reorganization (whether in a
bankruptcy or insolvency proceeding or otherwise), (i) all Senior Indebtedness
must be paid in full in cash or payment in cash must be provided for before any
payment is made on account of the Subordinated Obligations, (ii) any payment or
distribution of assets of the Company to which the Holder would

7



--------------------------------------------------------------------------------



 



be entitled except for this Paragraph must be paid or delivered by the Company
or by any trustee in bankruptcy, receiver, assignee for the benefit of creditors
or other liquidating agent, directly to the holders of the Senior Indebtedness,
in proportion to the respective amounts of Senior Indebtedness they hold (or in
accordance with any subordination agreements or other agreements among them), to
the extent necessary to pay all Senior Indebtedness in full after giving effect
to any concurrent payments or distributions to the holders of the Senior
Indebtedness or provision for payment or distribution to them, and (iii) if,
notwithstanding the foregoing, the Holder receives any payment or distribution
of property of the Company before all Senior Indebtedness is paid in full, or
provision made for its payment, the Holder will receive the cash or property
paid or distributed to the Holder in trust for the holders of the Senior
Indebtedness, and, upon a request made to the Holder by a holder of Senior
Indebtedness within one year after the cash or property is paid or distributed
to the Holder, the Holder will pay or deliver that cash or property to the
holders of the Senior Indebtedness, for application to the payment of any Senior
Indebtedness remaining unpaid after giving effect to any concurrent payment or
distribution to the holders of the Senior Indebtedness or provision for payment
or distribution to them. If no claim is made by holders of Senior Indebtedness
to cash or property paid or distributed to the Holder within one year after the
payment or distribution to the Holder, after the end of the one year period, the
Holder will hold the cash or property free of any trust.

                  (g) While any bankruptcy or insolvency proceeding with regard
to the Company is continuing:

                           (i) The Holder will, at the request of any holder of
Senior Indebtedness, (A) take all reasonable actions to collect the principal
sum evidenced by this Note and any accrued but unpaid interest for the account
of the holders of Senior Indebtedness and (B) file appropriate proofs of claim
in respect of this Note;

                           (ii) The Holder irrevocably authorizes each holder of
Senior Indebtedness to file in the Holder’s name or otherwise any required proof
of claim relating to this Note if the Holder fails to file that proof of claim
at least 30 days before the last day on which it may be filed.

                  (h) Payments which are paid to holders of Senior Indebtedness
solely because of this Paragraph 13 (and but for this Paragraph 13 would have
been paid to the Holders of the Notes) will not, with regard to any creditors
other than the holders of the Senior Indebtedness and the Holders of the Notes,
be deemed to reduce the amount due with regard to the Senior Indebtedness.

                  (i) When all Senior Indebtedness has been paid in full in cash
or payment in cash has been provided for, all sums which, but for this
Paragraph 13, would have been paid to the holders of the Senior Indebtedness (as
well as all sums to which the Holders of the Notes are directly entitled) will
be paid to the Holders of the Notes, until they have received all principal and
interest due with regard to the Notes.

                  (j) No right of any present or future holders of any Senior
Indebtedness to enforce the subordination provisions contained in this
Paragraph 13 shall at any time in any way be prejudiced or impaired by (i) any
act or failure to act on the part of the Company, (ii) any act or failure to
act, in good faith, by any holder of such Senior Indebtedness, (iii) any
noncompliance by the Company with the terms of this Note, regardless of any
knowledge thereof which any holder of such Senior Indebtedness may have or
otherwise be charged with, including any failure to enforce any rights or
remedies (including any rights to

8



--------------------------------------------------------------------------------



 



foreclose security interests or mortgages) to which the holder of Senior
Indebtedness may be entitled with regard to the Senior Indebtedness, (iv) any
rescission of a demand for payment of the Senior Indebtedness, (v) any extension
of the time by which the Company must make any payment or perform any other act
with regard to Senior Indebtedness or under any agreement or instrument
governing it, or (vi) any amendment of any agreement or instrument governing
Senior Indebtedness (including any amendment which increases the amount of the
Senior Indebtedness). Without the consent of or notice to the Holder, the
holders of Senior Indebtedness may extend, renew, modify or amend the terms of
the Senior Indebtedness or any security therefor and release, sell or exchange
such security and otherwise deal freely with the Company, all without impairing
the liabilities and obligations of the Holder and the Company.

                  (k) Nothing in this Paragraph 13 is intended to impair, as
between the Company, its creditors other than the holders of Senior
Indebtedness, and the Holder, the obligation of the Company, which is absolute
and unconditional, to pay the principal and interest on this Note when they
become due. Nothing in this Paragraph 13, other than subparagraph (c), prevents
the Holder from exercising all remedies otherwise permitted by law upon default
under this Note, subject to the rights of holders of Senior Indebtedness under
this Paragraph 13.

                  (l) Any person who becomes the Holder of this Note, or an
interest in it, will be deemed to have agreed by acquiring this Note, or the
interest in it, to be bound by the provisions of this Paragraph 13.
Notwithstanding anything in this Note to the contrary, the provisions of this
Paragraph 13 may not be amended, supplemented or otherwise modified without the
express prior written consent of each holder of Senior Indebtedness which is
outstanding at the time of the modification. No waiver of the provisions of this
Paragraph 13 will be effective unless it is in writing and signed by all holders
of Senior Indebtedness who are giving the waiver.

                  (m) Should any payment, distribution or other amount be
received by the Holder (directly or indirectly, by way of setoff, by reason of
any other obligation, indebtedness or liability of the Company being
subordinated to the Company’s obligations with regard to this Note, or in any
other manner) upon or in respect to this Note in contravention of the provisions
of this Paragraph 13, the Holder will promptly pay what it has received over,
and deliver it, to the holders of any Senior Indebtedness of whom the Holder has
been given notice as their interests may appear, and until it is so delivered,
the Holder will hold the cash or other assets it has received in trust for the
holders of the Senior Indebtedness. If, however, no holder of Senior
Indebtedness claims cash or other assets within one year after the Holder
receives them, the Holder will be entitled to retain the cash or other assets
free of any trust.

                  (n) Notwithstanding any partial or entire payment of all or
any of the Senior Indebtedness, the subordination provisions of this Note will
remain in effect or be reinstated, as the case may be, as though such payment
had never been made, with respect to any payment which is rescinded or recovered
from or restored or returned by the holder of any Senior Indebtedness as a
result of any law, rule, regulation or order of any court or governmental
agency, or in connection with any compromise or settlement relating thereto or
relating to any action, suit or proceeding relating thereto, whether arising out
of any proceedings under the United States Bankruptcy Code or otherwise.

         14.     The Holder will have the right at any time after March 31, 2002
(subject to the provisions of Paragraphs 7, 9 and 12), at the Holder’s option,
to convert all or any of the principal of this Note into the number of fully
paid and non-assessable shares of Common Stock of the Company (calculated as to
each conversion to the nearest 1/100th of a share) equal to (x)

9



--------------------------------------------------------------------------------



 



the principal amount of this Note being converted divided by (y) the Conversion
Price (as defined in subparagraph 14(c)), or as such other securities or assets
as the Holder is entitled to receive in accordance with subparagraph 14(c).

                  (a)     (i) In order to exercise the conversion privilege, the
Holder must surrender this Note, with the Notice of Election to Convert duly
completed and signed, to the Company at its principal office (or, if the Company
has appointed a conversion agent other than itself, to the conversion agent at
the office specified by the Company in a notice to the Holder). If less than the
entire principal of this Note is converted, the Company will issue to the Holder
a new Note, with the same terms as this Note, in a principal amount equal to the
portion of the principal of this Note which is not being converted.

                           (ii) Each conversion will be at the Conversion Price
in effect at the close of business on the day when all the conditions in
Subparagraph 14(a)(i) and Paragraph 15(a) have been satisfied.

                           (iii) The Company will not make any payment or
adjustment for accrued interest (including overdue interest) with regard to
principal of this Note that is converted, or for dividends on the shares of
Common Stock issued upon the conversion.

                           (iv) As promptly as practicable after this Note is
surrendered and all the other conditions in Subparagraph 14(a)(i) and
Paragraph 15(a) have been satisfied, the Company will issue and will deliver to
the holder at the office of the Company, or on the holder’s written order, a
certificate or certificates for the number of full shares of Common Stock
issuable upon the conversion. Any fractional interest in respect of a share of
Common Stock arising upon a conversion will be settled as provided in
Subparagraph 14(b).

                           (v) A conversion of principal of this Note will be
deemed to be effected immediately prior to the close of business on the day on
which all the conditions specified in Subparagraph 14(a)(i) and Paragraph 15(a)
have been satisfied, and the Holder will be deemed to have become the holder of
record at that time of the shares of Common Stock into which principal of this
Note is converted, regardless of when certificates representing those shares are
issued. All shares of Common Stock delivered upon conversion of this Note will
upon delivery be duly and validly issued and fully paid and nonassessable, free
of all liens and charges and not subject to any preemptive rights.

                  (b) No fractional shares of Common Stock will be issued upon
conversion of this Note. Any fractional interest in a share of Common Stock
resulting from conversion of this Note will be paid in cash (computed to the
nearest cent) based on the Current Market Price of the Common Stock on the
Trading Day (as defined in Subparagraph 14(c)(v)) next preceding the day of
conversion.

                  (c) The “Conversion Price” initially will be $0.15, and will
be adjusted as follows from time to time if any of the events described below
occurs after November 2, 2001.

                           (i) If the Company (A) pays a stock dividend or makes
a distribution on its Common Stock in shares of its Common Stock, (B) subdivides
its outstanding Common Stock into a greater number of shares, or (C) combines
its outstanding Common Stock into a smaller number of shares, the Conversion
Price in effect immediately prior to that event will be adjusted so that upon
conversion of a specified principal amount of this Note after

10



--------------------------------------------------------------------------------



 



that event, the Holder will receive the number of shares of Common Stock which
the Holder would have received if that principal amount had been converted
immediately before the happening of the event (or, if there is more than one
such event, if that principal amount had been converted immediately before the
first of those events and the holder had retained all the Common Stock or other
securities or assets received after the conversion). An adjustment made pursuant
to this Subparagraph 14(c) will become effective immediately after the record
date in the case of a dividend or distribution, except as provided in
Subparagraph 14(c)(viii), and will become effective immediately after the
effective date in the case of a subdivision or combination. If a dividend or
distribution is declared but is not paid or made, the Conversion Price then in
effect will be appropriately readjusted. However, a readjustment of the
Conversion Price will not affect any conversion which takes place before the
readjustment.

                           (ii) If the Company issues rights or warrants to the
holders of its Common Stock as a class entitling them (for a period expiring
within 45 days after the record date for issuance of the rights or warrants) to
subscribe for or purchase Common Stock at a price per share less than the
Conversion Price at the record date for the determination of stockholders
entitled to receive the rights or warrants, the Conversion Price in effect
immediately before the issuance of the rights or warrants will be reduced so
that it will be the amount determined by multiplying the Conversion Price in
effect immediately before the record date for the issuance of the rights or
warrants by a fraction of which the numerator is the number of shares of Common
Stock outstanding on the record date for the issuance of the rights or warrants
plus the number of shares of Common Stock which the aggregate exercise price of
all the rights or warrants would purchase at the Conversion Price at that record
date, and of which the denominator is the number of shares of Common Stock
outstanding on the record date for the issuance of the rights or warrants plus
the number of additional shares of Common Stock issuable on exercise of all the
rights or warrants. The adjustment provided for in this Subparagraph 14(c)(ii)
will be made successively whenever any rights or warrants are issued, and will
become effective immediately, except as provided in Subparagraph 14(c)(viii),
after each record date. In determining whether any rights or warrants entitle
the holders of the Common Stock to subscribe for or purchase shares of Common
Stock at less than the Conversion Price, and in determining the aggregate sale
price of the shares of Common Stock issuable on the exercise of rights or
warrants, there will be taken into account any consideration received by the
Company for the rights or warrants, with the value of that consideration, if
other than cash, to be determined by the Board of Directors of the Company
(whose determination, if made in good faith, will be conclusive). If any rights
or warrants which lead to an adjustment of the Conversion Price expire or
terminate without having been exercised, the Conversion Price then in effect
will be appropriately readjusted. However, a readjustment of the Conversion
Price will not affect any conversions which take place before the readjustment.

                           (iii) If the Company distributes to the holders of
its Common Stock as a class any shares of capital stock of the Company (other
than Common Stock) or evidences of indebtedness or assets (other than cash
dividends or distributions of cash paid from retained earnings of the Company)
or rights or warrants (other than those referred to in Subparagraph 14(c)(ii))
to subscribe for or purchase any of its securities, then, in each such case, the
Conversion Price will be reduced so that it will equal the price determined by
multiplying the Conversion Price in effect immediately prior to the record date
for the distribution by a fraction of which the numerator is the Current Market
Price of the Common Stock on the record date for the distribution less the then
fair market value (as determined by the Board of Directors, whose determination,
if made in good faith, will be conclusive) of the capital stock, evidences of
indebtedness, assets, rights or warrants which are distributed with respect to
one share of Common Stock, and of which the denominator is the Current Market
Price of the

11



--------------------------------------------------------------------------------



 



Common Stock on that record date. Each adjustment will, except as provided in
Subparagraph 14(c)(viii), become effective immediately after the record date for
the determination of the stockholders entitled to receive the distribution. If
any distribution is declared but not made, or if any rights or warrants expire
or terminate without having been exercised, effective immediately after the
decision is made not to make the distribution or the rights or warrants expire
or terminate, the Conversion Price then in effect will be appropriately
readjusted. However, a readjustment will not affect any conversions which take
place before the readjustment.

                           (iv) If there is a reclassification or change of
outstanding shares of Common Stock (other than a change in par value, or as a
result of a subdivision or combination), or a merger or consolidation of the
Company with any other entity that results in a reclassification, change,
conversion, exchange or cancellation of outstanding shares of Common Stock, or a
sale or transfer of all or substantially all of the assets of the Company, upon
any subsequent conversion this Note, the Holder will be entitled to receive the
kind and amount of securities, cash and other property which the holder would
have received if the holder had converted this Note into Common Stock
immediately before the first of those events and had retained all the
securities, cash and other assets received as a result of all those events.

                           (v) For the purpose of any computation under this
Note, the “Current Market Price” of the Common Stock on a day will be the
average of the last reported sale price per share of the Common Stock on each of
the twenty consecutive Trading Days (as defined below) preceding the date of the
computation. The last reported sale price of the Common Stock on a day will be
(A) the last sale price of the Common Stock before 4:00 p.m. reported on the
principal stock exchange on which the Common Stock is listed, or (B) if the
Common Stock is not listed on a stock exchange, the last sale price of the
Common Stock before 4:00 p.m. reported on the principal automated securities
price quotation system on which sale prices of the Common Stock are reported, or
(C) if the Common Stock is not listed on a stock exchange and sale prices of the
Common Stock are not reported on an automated quotation system, the mean of the
high bid and low asked price quotations for the Common Stock as reported by
National Quotation Bureau Incorporated if at least two securities dealers have
inserted both bid and asked quotations for the Common Stock on at least five of
the ten preceding Trading Days. If the Common Stock is not traded or quoted as
described in any of clause (A), (B) or (C), the Current Market Price of the
Common Stock on a day will be the fair market value of the Common Stock on that
day as determined in good faith by the Company’s Board of Directors based upon
(and consistent with) written advice from a member firm of the New York Stock
Exchange, Inc. selected by the Board of Directors. As used in this Note, the
term “Trading Day” means (x) if the Common Stock is listed on at least one stock
exchange, a day on which there is trading on the principal stock exchange on
which the Common Stock is listed, (y) if the Common Stock is not listed on a
stock exchange, but sale prices of the Common Stock are reported on an automated
quotation system, a day on which trading is reported on the principal automated
quotation system on which sales of the Common Stock are reported, or (z) if the
Common Stock is not listed on a stock exchange and sale prices of the Common
Stock are not reported on an automated quotation system, a day on which
quotations are reported by National Quotation Bureau Incorporated.

                           (vi) No adjustment in the Conversion Price will be
required unless the adjustment would require a change of at least 1% in the
Conversion Price; provided, however, that any adjustments which are not made
because of this Subparagraph 14(c)(vi) will be carried forward and taken into
account in any subsequent adjustment. All calculations under this Paragraph 14
will be made to the nearest cent or to the nearest one hundredth of a share, as
the case may be.

12



--------------------------------------------------------------------------------



 



                           (vii) Whenever the Conversion Price is adjusted, the
Company will promptly send the Holder of this Note a notice of the adjustment of
the Conversion Price setting forth the adjusted Conversion Price and the date on
which the adjustment becomes effective and containing a brief description of the
events which caused the adjustment.

                           (viii) In any case in which this Paragraph 14
provides that an adjustment will become effective immediately after a record
date for an event, the Company may defer until the occurrence of the event
(A) issuing to the Holder of this Note, if principal is converted after the
record date and before the occurrence of the event, the additional shares of
Common Stock issuable upon the conversion by reason of the adjustment and
(B) paying to the holder any cash in lieu of any fractional share required by
this Subparagraph 14(c).

                  (d) If:

                           (i) the Company declares a dividend (or any other
distribution) on the Common Stock (other than a dividend payable in cash out of
retained earnings); or

                           (ii) the Company authorizes the granting to the
holders of the Common Stock of rights or warrants to subscribe for or purchase
any shares of any class or any other rights or warrants; or

                           (iii) the Company issues, or changes the conversion,
exchange or exercise price of, any Convertible Securities (other than the
Notes), rights, options (other than stock options issued to employees or
directors of the Company or its subsidiaries under a plan approved by the
Company’s stockholders) or warrants; or

                           (iv) the Company sells any Common Stock for less than
the Conversion Price on the date of the sale; or

                           (v) there is any reclassification of the Common Stock
(other than a subdivision or combination of the outstanding Common Stock and
other than a change in the par value, or from par value to no par value, or from
no par value to par value), or any consolidation, merger, or statutory share
exchange to which the Company is a party and for which approval of any
stockholders of the Company is required, or any sale or transfer of all or
substantially all the assets of the Company; or

                           (vi) there is a voluntary or an involuntary
dissolution, liquidation or winding up of the Company, then the Company will
mail to the Holder, at least 15 days before the applicable date specified below,
a notice stating the applicable one of (A) the date on which a record is to be
taken for the purpose of the dividend, distribution or grant of rights or
warrants, or, if no record is to be taken, the date as of which the holders of
Common Stock of record who will be entitled to the dividend, distribution or
rights or warrants will be determined, (B) the date on which it is expected the
Convertible Securities will be issued or the date on which the change in the
conversion, exchange or exercise price of the Convertible Securities, rights,
options or warrants will be effective, or (C) the date on which the
reclassification, consolidation, merger, share exchange, sale, transfer,
dissolution, liquidation or winding up is expected to become effective, and the
date as of which it is expected that holders of record of Common Stock will be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon the reclassification, consolidation, merger, share
exchange, sale, transfer, dissolution, liquidation or winding up. Failure to
give any such notice or any defect in the notice will not

13



--------------------------------------------------------------------------------



 



affect the legality or validity of the reclassification, consolidation, merger,
share exchange, sale, transfer, dissolution, liquidation or winding up.

                  (e) If the Company sends the Holders of the Notes a notice
that the Company will prepay the Notes (other than a prepayment required by
Paragraph 8.2 of the Note Purchase Agreement), or a notice required by
Paragraph 7, the Holder will remain entitled to convert this Note into Common
Stock until 5:00 New York City time on the fifth day before the day specified in
the notice on which the Notes are to be prepaid.

         15.     (a) If (i) at or after the time when the Holder surrenders this
Note for conversion into Common Stock and before the Common Stock is issued, or
(ii) under the circumstances described in any of Paragraph 7, 9 or 12, either
the Holder or the Company notifies the other of them that, in its opinion (based
on advice of counsel), shares the Company is required to issue upon conversion
of this Note may not be issued until filings have been made under the HSR Act
and the waiting periods required by the HSR Act have either expired or been
terminated, (w) the Holder and the Company will each make as promptly as
practicable the filing it is required to make under the HSR Act with regard to
the issuance of those shares upon conversion of this Note, (x) each of them will
provide information and cooperate in all other respects to assist the other of
them in making its filing under the HSR Act, (y) each of them will take all
reasonable steps within its control (including providing information to the
Federal Trade Commission or the Department of Justice) to cause the waiting
periods required by that Act to be terminated or to expire as promptly as
practicable, and (z) the time when the Company will issue the shares of Common
Stock which are the subject of the filing under the HSR Act will be deferred
until the day after the day on which the waiting periods under the HSR Act
expire or the Company is notified that the waiting periods under the HSR Act
have been terminated.

                  (b) The Company will at all times reserve and keep available,
free from preemptive rights, out of the authorized but unissued shares of Common
Stock or the issued shares of Common Stock held in its treasury, or both, for
the purpose of effecting conversion of the Note, the maximum number of shares of
Common Stock, if any, which the Company would be required to deliver upon the
conversion of the entire principal sum evidenced by this Note.

                  (c) Before taking any action which would cause an adjustment
reducing the Conversion Price below the then par value (if any) of the shares of
Common Stock deliverable upon conversion of this Note, the Company will take all
corporate action which may, in the opinion of its counsel, be necessary in order
that the Company may validly and legally issue fully paid and non-assessable
shares of Common Stock at the adjusted Conversion Price.

                  (d) The Company will endeavor to list the shares of Common
Stock it may be required to deliver upon conversion of this Note, as promptly as
practicable after January 1, 2002 and in any event before they are delivered,
upon each national securities exchange, if any, upon which the Common Stock is
listed at the time of delivery. If it is unable to list those shares on a
national securities exchange upon which the Common Stock is listed, the Company
will as promptly as practicable after January 1, 2002 terminate the listing of
the Common Stock on that national securities exchange.

                  (e) Before the Company delivers any securities upon conversion
of this Note, the Company will endeavor, in good faith and as expeditiously as
possible, to comply with all federal and state laws and regulations requiring
the registration of those securities with, or any approval of or consent to the
delivery of those securities by, any governmental authority.

14



--------------------------------------------------------------------------------



 



Inability of the Company to issue securities on conversion of this Note within
90 days after it is presented for conversion, because of failure to cause
registration of those securities to become effective or to obtain any approval
of or consent to the delivery of those securities will constitute a failure by
the Company to fulfill its obligations under this Note, even if the failure to
cause a registration to become effective or to obtain an approval or consent was
due to factors beyond the Company’s control, unless the registration did not
become effective or the approval or consent was not obtained because of acts or
failures to act by the Holder.

                  (f) The Company will pay any documentary stamp or similar
issue or transfer taxes payable in respect of the issue or delivery of shares of
Common Stock on conversion of this Note; except that the Company will not be
required to pay any foreign tax or any other tax which may be payable in respect
of any transfer involved in the issue or delivery of shares of Common Stock in a
name other than that of the Holder and no such issue or delivery will be made
unless and until the person requesting the issue or delivery has paid to the
Company the amount of any such tax or has established to the reasonable
satisfaction of the Company that the tax has been paid.

         16.     The Company will maintain a register in which it will record
the names and addresses of the Holders of the Notes. If the Holder surrenders
this Note to the Company with a request that it be replaced by one or more new
Notes in a total principal amount equal to the principal sum evidenced by this
Note, and the Holder pays to the Company a sum equal to any tax due as a result
of any transfer involved in the issue of the new Notes, or establishes to the
reasonable satisfaction of the Company that the tax has been paid, the Company
will issue the new Note or Notes as requested by the Company, including
recording the persons requested by the Company as the Holders of the new Notes.

         17.     No amendment of this Note, waiver of any provision of this
Note, or extension of the time by which the Company must make any payment of
principal or interest required by this Note, will be effective unless it is made
in writing by the Holders of a majority in principal amount of all the Note. Any
waiver or extension will be effective only in the instance and for the purpose
for which it is given.

         18.     The remedies provided in this Note are cumulative and are not
exclusive of any other remedies provided by law. The Company will pay on demand
any expenses (including reasonable attorneys’ fees and expenses) incurred by the
Holder in enforcing its rights under this Note.

         19.     Any notice or other communication required or permitted to be
given under this Note must be in writing and will be deemed given on the day
when it is delivered in person or sent by facsimile (with proof of receipt at
the number to which it is required to be sent), or on the third business day
after the day on which it is mailed by first class mail from within the United
States of America, addressed (i) if to the Company, to the Company’s principal
executive offices and to the principal facsimile number at those executive
offices, Attention: Chief Executive Officer, or at such other address or
facsimile number as the Company may specify to the Holder in writing, and (ii)
if to the Holder, at the address or facsimile number specified by the Holder to
the Company in writing.

         20.     This Note will be binding upon the Company and its assigns, and
will inure to the benefit of the Holder and the Holder’s assigns. This Note will
be governed by, and construed under, the laws of the State of Delaware.

15



--------------------------------------------------------------------------------



 



         21.     This Note, and all the other Notes, (i) constitute Senior
Indebtedness with regard to the Company’s 9% Convertible Subordinated Notes due
July 1, 2007 (as that term is defined in those 9% Convertible Subordinated Notes
due July 1, 2007), and (ii) are pari passu with the Company’s 7.5% Exchangeable
Senior Subordinated Notes due December 31, 2006.

         IN WITNESS WHEREOF, the Company is executing this Note on the date
shown on the first page.

        CLASSIC VACATION GROUP, INC.         By: /s/ Ronald M. Letterman    

--------------------------------------------------------------------------------

    Title: President & CEO

16